12-4324
    Liu v. Garland
                                                                                   BIA
                                                                              Cheng, IJ
                                                                       A096 191 966/965

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 7th day of July, two thousand twenty-one.

    PRESENT:
             JON O. NEWMAN,
             DENNIS JACOBS,
             PIERRE N. LEVAL,
                  Circuit Judges.
    _____________________________________

    SU ZHEN LIU, YI FA CHEN,
             Petitioners,

                     v.                                          12-4324
                                                                 NAC
    MERRICK B. GARLAND, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONERS:                  David Z. Su, West Covina,
                                      CA.

    FOR RESPONDENT:                   Joseph H. Hunt, Assistant
                                      Attorney General; Melissa Neiman-
                                      Kelting, Assistant Director;
                                      Richard Kelley, Anna Juarez, Trial

     06152016-10
                                     Attorneys, Office of Immigration
                                     Litigation, United States
                                     Department of Justice, Washington,
                                     DC.

           UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

           Petitioners Su Zhen Liu and Yi Fa Chen, natives and

citizens of the People’s Republic of China, seek review of an

October 15, 2012, BIA decision that affirmed the September

29, 2010, decision of an Immigration Judge (“IJ”) denying

asylum and withholding of removal.              In re Su Zhen Liu, Yi Fa

Chen, Nos. A096 191 966/965 (B.I.A. Oct. 15, 2012), aff’g

Nos. A096 191 966/965 (Immig. Ct. N.Y. City Sept. 29, 2010).

We assume the parties’ familiarity with the underlying facts

and procedural history.

           Under the circumstances of this case, we have reviewed

both        the   IJ’s   and   the   BIA’s   opinions   “for   the   sake   of

completeness.”           Wangchuck v. Dep’t of Homeland Sec., 448 F.3d

524, 528 (2d Cir. 2006).             The applicable standards of review

are well established.           See Jian Hui Shao v. Mukasey, 546 F.3d

138, 168-69 (2d Cir. 2008).              Petitioners applied for asylum

and withholding of removal, naming Chen as a derivative

                                        2
062021-2
beneficiary and asserting that Liu fears persecution based on

the birth of their children in Belize and the United States

in violation of China’s population control program.

           While we recognize that the petitioners in Jian Hui Shao

were from Fujian Province, and Petitioners here are from

Guangdong Province, our reasoning in that case, see id. at

158-67, is nonetheless largely applicable to this case. We

find no error in the agency's determination that Petitioners

failed to satisfy their burden for asylum and withholding of

removal because their evidence of conditions in Guangdong

Province does not describe the use of force in the enforcement

of the family planning policy and their personalized evidence

does not show persecution of similarly situated individuals,

i.e., Chinese nationals returning to China with foreign-born

children. See id. at 160-61, 165-66, 171-72.

           For the foregoing reasons, the petition for review is

DENIED.

                                  FOR THE COURT:
                                  Catherine O’Hagan Wolfe,
                                  Clerk of Court




                                    3
062021-2